SCHWARTZ, Chief Judge.
It is apparent that the trial court mistakenly and erroneously entered judgment against a party, the appellant, Dr. Corin, individually, against whom no relief was sought in any existing pleading. See Milio v. Leinoff and Silvers, P.A., 668 So.2d 1108 (Fla. 3d DCA 1996); Koehler v. Roberts, 661 So.2d 374 (Fla. 2d DCA 1995); Barkett v. Hardy, 571 So.2d 13 (Fla. 2d DCA 1990); Antoniadis v. Earca, 442 So.2d 1001 (Fla. 3d DCA 1983), pet. for review denied, 451 So.2d 847 (Fla.1984). His motion for rehearing below, which sought to remove him from the final judgment, should therefore have been granted and the cause is remanded to accomplish that task.
Reversed and remanded.